Title: General Orders, 11 October 1780
From: Washington, George
To: 


                  
                     
                     Head Quarters Totowa Wednesday October 11th 1780
                     Parole Cape Ann
                     Countersigns L, E
                  Watchword, Order.For the day TomorrowBrigadier General WayneColonel GreatonLieutenant Colonel LittlefieldMajor WinslowBrigade Major OliverTwenty two waggoners to be draughted from the line to be sent to
                     the grand parade tomorrow at guard mounting.
                  As the soldiers have begun to build chimneys to their tents the
                     General desires that the commanding officers of regiments and companies will be
                     particularly attentive in seeing that the funnels are raised so much above the
                     ridge pole of the Tents to prevent damage from the fire or smoke which
                     heretofore has been very injurious to the Tents of the Army.
                  Major Parr’s corps of riflemen are permitted to try their rifles
                     between the hours of three and five P.M.
                  At the General Court Martial whereof Colonel Henry Jackson is
                     president the 25th ulto Captain Andrew Porter of the artillery was Tried for
                     "Falsely and Maliciously misrepresenting the conduct of Colonel Thomas Procter
                     as an officer in saying he dischaged soldiers of his regiment for his private
                     gain thereby defrauding the United States and from the same false and malicious
                     views did say that he had not more than thirty or forty men in his said
                     regiment on the Western expedition under General Sullivan and for conduct
                     unbecoming an officer and a Gentleman towards Colonel Procter in the above
                     mentioned instances."
                  The Court are of opinion that Captain Porter is Not Guilty of
                     either of the charges against him and do acquit him.
                  At the same Court was tried Captain Daniel Pendleton of the
                     regiment of Artificers for "Defrauding the United States in the following
                     instances: First for dating men back from the time of their inlistments.”
                  Second, for discharging two men, one of which was a deserter from
                     his company and the other had never joined; and taking money for said
                     discharges and returning others in their room that were inlisted by his
                     serjeant who were strangers to the matter—also for keeping such bounties
                     encouragement and wages from September 1777 to February 1778 for his own use.
                  Thirdly, for leaving at Croton as a pledge for his reckoning some
                     Spades, ordered by Major Forsyth to be carried from Kingsferry to White
                     plains."
                  The Court are of opinion that the facts contained in the first
                     charge, and first part of the second charge against Captain Pendleton are
                     supported; but from the Evidence in the case it appears that Captain
                     Pendleton’s conduct in some instances arose from a mistaken zeal to serve the
                     public, and in others from an erroneous judgement, they therefore acquit
                     Captain Pendleton of defrauding the United States in either Case tho’ they
                     think his conduct highly reprehensible; it appears to the court on the latter
                     part of the second charge that Captain Pendleton has not kept the bounties that
                     he has kept part of the wages drawn in the names of Barnes and Hooker for his
                     own use, but by their consent, but he is Not Guilty of defrauding the United
                     States in this instance.
                  The Court finds the third charge not supported and entirely
                     groundless.
                  Mr John Christie Forage master to General Clinton’s brigade was
                     likewise tried at the same court for "Giving Certificates for a number of
                     Horses more than he had, to the inhabitants of
                     Schralenberg."
                  
                  The Court are of opinion that Mr Christie is Not Guilty of the
                     charge.
                  The Commander in Chief confirms the aforegoing opinions of the
                     Court—Captains Porter and Pendleton and Forage Master Christie are released
                     from Arrest.
               